DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/21 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.


Drawings
Figures 1, 2A and 2B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended (to correct 112 2nd antecedent basis issues) as follows: 
Claim 1 is amended to read on line 18 “formed in an other…”.
Claim 6 is amended to read on line 19 “…formed in an other…”.
Claim 11 is amended to read on line 5 “the semiconductor die comprises…”.
Claim 16 is amended to read on line 1 “…wherein an upper surface…” and to read on line 2 “…wherein a lower surface…”.


Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: the closest prior art (see references cited on IDS and PTO 892) discloses a molded air-cavity package, comprising: a mounting substrate 10 (fig. 1 and related text of Park ‘699); a semiconductor die 18 mounted on the mounting substrate; a plurality of package contacts 12, each package contact having a respective package contact end (exposed inner surface connected to wire 22); a body of solidified molding compound 14, wherein the body comprises a lower part (portions under leads 12) and an upper part (portions above leads 12) that is integrally connected to the lower part, wherein the lower part is fixedly connected to the mounting substrate and the package contacts, and wherein the package contact end of each package contact is free of solidified molding compound and is electrically connected to the semiconductor die; a cover 20 having a cover base (horizontal portion) and a cover sidewall protruding from an edge of the cover base towards the upper part (explicit on fig. 1), wherein the cover sidewall is fixedly connected to the upper part using an adhesive 28, wherein the cover, body, and mounting substrate define an air cavity (explicit on fig. 1), and wherein the lower part has an inner region (inner portions left and right of adhesive 16 and closer to chip 18) and an outer region (outer portions left and right of adhesive 16 and farther from chip 18) relative to a center of the package as recited in independent claim 1. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a molded air-cavity package comprising a plurality of separate first cover supporting elements being formed in one of the inner region and the cover base and a plurality of separate second cover supporting elements being formed in an other of the inner region and the cover base, wherein each first cover supporting element extends towards and abuts a respective second cover supporting element, thereby forming a respective pillar arranged spaced apart from the upper part and cover sidewall.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899